   Case: 1:20-cv-07065 Document #: 57 Filed: 09/10/21 Page 1 of 29 PageID #:284




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

 POCHANART ERICSON,

                 Plaintiff,

       v.                                         No. 20-cv-07065
                                                  Judge Franklin U. Valderrama
 CONAGRA FOODS, INC., et al.,

               Defendants.

                         MEMORANDUM OPINION AND ORDER

       Plaintiff Pochanart Ericson (Plaintiff) asserts claims of negligence, breach of

warranty, and unfair and deceptive practices against Defendants Conagra Foods,

Inc., Conagra Brands, Inc. (together, Conagra), and Full-Fill Industries, LLC (Full-

Fill) (collectively, Defendants), stemming from the severe burns and injuries she

sustained while using Conagra’s Chef’s Quality Cooking Spray (the Cooking Spray).

R. 1, Compl. 1 Defendants, the manufacturers and distributors of the Cooking Spray,

have moved to dismiss all 12 counts under Federal Rule of Civil Procedure 12(b)(6),

arguing first that Plaintiff’s claims are all barred by the applicable statutes of

limitations and alternatively that Plaintiff has failed to state a claim with respect to

all but Counts II and VIII (the breach of warranty claims predicated on

manufacturing defect). R. 44, Mot. Dismiss Memo. For the reasons that follow,

Defendants’ motion is granted in part and denied in part. The Court grants

Defendants’ motion as to Counts IV–VI and X–XII (dismissing the negligence claims


1Citations
         to the docket are indicated by “R.” followed by the docket number or filing name,
and where necessary, a page or paragraph citation.
   Case: 1:20-cv-07065 Document #: 57 Filed: 09/10/21 Page 2 of 29 PageID #:285




on a statute of limitations defense, the non-specific defect claims on failure to state a

claim, and the Massachusetts General Law (MGL) claims on failure to state a claim).

The Court denies Defendants’ motion as to the remaining claims, namely Counts I–

III and VII–IX.

                                       Background

       At some point before June 3, 2017, Plaintiff, a resident of Weymouth,

Massachusetts and food truck employee, purchased a can of the Cooking Spray.

Compl. ¶¶ 2, 3, 23. 2 Conagra designed, filled, tested, labeled, marketed, promoted,

supplied, distributed, and sold the Cooking Spray to retailers nationwide, and Full-

Fill manufactured the vented DOT-2Q cans that Conagra uses for the Cooking Spray

containers. Id. ¶¶ 13, 16, 26. The Cooking Spray is used in commercial as well as

consumer kitchens and outdoor grilling environments. Id. ¶ 18.

       On or about June 3, 2017, Plaintiff was working in a food truck operating in

Worcester, Massachusetts. Compl. ¶¶ 22, 23. Suddenly, and without warning, a

canister of the Cooking Spray began spraying its flammable contents through the u-

shaped vents at the bottom of the can, causing a “flash fire, flames and/or explosion.”

Id. The explosion and flames caused Plaintiff to suffer and sustain injuries of a

permanent nature, including but not limited to, burns, scarring, and disfigurement,

in addition to pain and anguish. Id. ¶¶ 22, 37. Plaintiff alleges that the Cooking Spray

was stored and used in a reasonably foreseeable manner at the time of and prior to



2The Court accepts as true all of the well-pleaded facts in the complaint and draws all
reasonable inferences in favor of Plaintiff. Platt v. Brown, 872 F.3d 848, 851 (7th Cir. 2017).


                                              2
   Case: 1:20-cv-07065 Document #: 57 Filed: 09/10/21 Page 3 of 29 PageID #:286




the incident. Id. ¶ 19. Plaintiff also alleges that the Cooking Spray was some distance

away from any heat source in the food truck and kept at a regular temperature at the

time of the incident. Id. ¶¶ 20, 74.

      Following these events, on May 28, 2020, Plaintiff filed suit in the United

States District Court for the District of Massachusetts against Defendants, asserting

causes of action for breach of the implied warranty of merchantability, arising from

design defect, manufacturing defect, and a failure to warn (Counts I–IV, VII–X);

negligence (Counts V, XI); and unfair and deceptive business practices in violation of

Chapter 93A, Section 2(a) of the MGL (Counts VI, XII). See Compl. On November 24,

2020, the case was transferred to this Court from the District of Massachusetts for

lack of personal jurisdiction. R. 32, Mass. Dismissal Order; R. 33, Transfer Order.

Soon after the inter-District transfer, Defendants moved to dismiss the Complaint

under Rule 12(b)(6), arguing that Plaintiff’s claims are barred by the applicable

statutes of limitations, and alternatively, that most claims otherwise fail to state a

claim. See Mot. Dismiss Memo. The Court takes these arguments in turn below.

                                 Standard of Review

      A motion to dismiss under Rule 12(b)(6) challenges the sufficiency of the

complaint. Hallinan v. Fraternal Order of Police of Chi. Lodge No. 7, 570 F.3d 811,

820 (7th Cir. 2009). Under Rule 8(a)(2), a complaint must include only “a short and

plain statement of the claim showing that the pleader is entitled to relief.” Fed. R.

Civ. P. 8(a)(2). To survive a motion to dismiss, a complaint need only contain factual

allegations, accepted as true, sufficient to “state a claim to relief that is plausible on



                                            3
   Case: 1:20-cv-07065 Document #: 57 Filed: 09/10/21 Page 4 of 29 PageID #:287




its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell Atl. Corp. v. Twombly,

550 U.S. 544, 570 (2007)). “A claim has facial plausibility when the plaintiff pleads

factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Id. The allegations “must be enough

to raise a right to relief above the speculative level.” Twombly, 550 U.S. at 555. The

allegations that are entitled to the assumption of truth are those that are factual,

rather than mere legal conclusions. Iqbal, 556 U.S. at 678–79.

                                       Analysis

      As previously noted, Defendants move to dismiss on two fronts. First,

Defendants contend that Plaintiff’s claims are all barred by the applicable statutes of

limitations. Mot. Dismiss Memo. at 5–10. Second and alternatively, Defendants argue

that Plaintiff has failed to state a claim in all but two counts. Id. at 10–15. The Court

addresses Defendants’ arguments concerning statutes of limitations first, followed by

Defendants’ arguments concerning the sufficiency of Plaintiff’s allegations.

                             I.     Statutes of Limitations

      Defendants argue that the Court should dismiss the Complaint in its entirety

because all claims are time-barred. Mot. Dismiss Memo. at 6. Although “expiration of

the statute of limitations is an affirmative defense that may be pled in an answer

pursuant to Rule 8(c), it can be used as a basis for granting a 12(b)(6) motion where

the case is ‘obviously time-barred.’” Chapman v. Vill. of Hinsdale, 2008 WL 2557465,

at *1 (N.D. Ill. June 23, 2008) (quoting Small v. Chao, 398 F.3d 894, 898 (7th Cir.

2005)). “When its jurisdiction is based on diversity of citizenship, a federal court is



                                            4
   Case: 1:20-cv-07065 Document #: 57 Filed: 09/10/21 Page 5 of 29 PageID #:288




obliged to apply the statute of limitation of the state in which it sits.” Reinke v. Boden,

45 F.3d 166, 170 (7th Cir. 1995). Accordingly, Defendants contend (and the Court

agrees, with one caveat, see infra Section I.C) that the Court must apply the

applicable Illinois statutes of limitations to Plaintiff’s claims. Mot. Dismiss Memo. at

5–6.

       Defendants insist that Illinois’s two-year statute of limitations for personal

injuries applies to all claims. See 735 ILCS 5/13–202 (“Actions for damages for an

injury to the person . . . shall be commenced within 2 years next after the cause of

action accrued . . . .”). Defendants maintain that because Plaintiff filed her Complaint

on March 28, 2020, more than two years after the Cooking Spray exploded and caused

injuries, her suit is time-barred. Mot. Dismiss Memo. at 6. Plaintiff disagrees, arguing

that (i) the two-year statute of limitations that governs the negligence claims was

tolled per the discovery rule; (ii) a five-year statute of limitations governs the breach

of warranty claims; and (iii) a four-year statute of limitations governs the unfair and

deceptive practices claims. R. 48, Resp. at 11–15. All in all, Plaintiff contends that

she filed her Complaint within the applicable statute of limitations periods. Id. The

Court begins its statute of limitations analysis with the negligence claims.

                           A. Negligence (Counts V and XI)

       In Counts V and XI, Plaintiff alleges that Defendants were negligent in the

design, manufacture, marketing, promotion, and sale of the Cooking Spray. Compl.

¶¶ 82, 156. Defendants argue that the Illinois two-year statute of limitations for

claims alleging personal injury bars these counts. Mot. Dismiss Memo. at 6.



                                            5
   Case: 1:20-cv-07065 Document #: 57 Filed: 09/10/21 Page 6 of 29 PageID #:289




      In Illinois, the statute of limitations for personal injury is two years. 735 ILCS

5/13–202 (“Actions for damages for an injury to the person . . . shall be commenced

within 2 years next after the cause of action accrued . . . .”). In general, the statute of

limitations begins to run on the date the injury occurs. Golla v. Gen. Motors Corp.,

657 N.E.2d 894, 898 (Ill. 1995). That is, “when facts exist that would authorize the

bringing of the cause of action.” Stark v. Johnson & Johnson, 2021 WL 3732273, at

*4 (7th Cir. Aug. 24, 2021) (citing MC Baldwin Fin. Co. v. DiMaggio, Rosario &

Veraja, LLC, 845 N.E.2d 22, 30 (Ill. App. Ct. 2006). The discovery rule, which Plaintiff

is attempting to invoke here, “is an equitable exception to the statute of limitations.”

Feltmeier v. Feltmeier, 798 N.E.2d 75, 89 (Ill. 2003). Under this rule, “a cause of action

accrues, and the limitations period begins to run, when the party seeking relief knows

or reasonably should know of an injury and that it was wrongfully caused.” Id. “The

rule mitigates the harsh consequences that could otherwise result in some cases from

mechanical application of the statute.” Stark, 2021 WL 3732273, at *4 (citing Golla,

657 N.E.2d at 360–61). “If a complaint on its face appears susceptible to a statute of

limitations defense and if the defendant raises the defense on a motion to dismiss,

the plaintiff must plead facts sufficient to invoke the discovery rule to avoid

dismissal.” Morton Int’l Inc., v. Sequa Corp., 2001 WL 897562, at *3 (N.D. Ill. Aug. 8,

2001) (Hermitage Corp. v. Contractors Adjustment Co., 651 N.E.2d 1132, 1138 (Ill.

1995)).

      Defendants maintain that when there is a “sudden and traumatic event” that

causes personal injury, the two-year statute of limitations begins to run on the date



                                            6
   Case: 1:20-cv-07065 Document #: 57 Filed: 09/10/21 Page 7 of 29 PageID #:290




the injury occurs. Mot. Dismiss Memo. at 6 (citing Golla, 657 N.E.2d at 899). “[A]

‘sudden, traumatic event’ is one that, because of its force or violence, permits the law

to presume that the event immediately placed the plaintiff on notice of her injury and

a right of action.” Hollander v. Brown, 457 F.3d 688, 692 (7th Cir. 2006) (quoting

Golla, 657 N.E.2d at 899). “When a plaintiff suffers this type of injury, her cause of

action accrues on the date of the traumatic event.” Id. Defendants argue, then, that

the two-year statute of limitations began to run on June 3, 2017, the date of Plaintiff’s

injury, because the explosion incident was indeed “sudden and traumatic.” Mot.

Dismiss Memo. at 7.

      In response, Plaintiff contends that the discovery rule applies, and the statute

of limitations on the negligence claims was tolled until she knew or should have

known that her injuries were wrongfully caused by the Defendants. Resp. at 14–15.

Moreover, Plaintiff submits that whether the statute of limitations is tolled is

ordinarily a question of fact. Id. at 14. Plaintiff argues that the motion to dismiss

accordingly should be denied, because questions of fact remain as to when Plaintiff

knew or should have known that her injuries were wrongfully caused by the

Defendants. Id.

      Plaintiff is partially correct on that point. True, whether an action was brought

within the time allowed by the discovery rule is generally a question of fact. Witherell

v. Weimer, 421 N.E. 2d 869, 874 (Ill. 1981). However, this issue may be resolved as a

matter of law when the answer is clear from the pleadings. Id. (“In many, if not most,

cases the time at which an injured party knows or reasonably should have known



                                           7
   Case: 1:20-cv-07065 Document #: 57 Filed: 09/10/21 Page 8 of 29 PageID #:291




both of his injury and that it was wrongfully caused will be a disputed question to be

resolved by the finder of fact. Where it is apparent from the undisputed facts,

however, that only one conclusion can be drawn, the question becomes one for the

court.”) (internal citations omitted).

         The Court finds that only one conclusion can be drawn from the negligence

allegations here. The statute of limitations on Plaintiff’s negligence claims was

triggered on the date of her injuries—June 3, 2017. Plaintiff alleges that on June 3,

2017, she was suddenly injured by a cooking spray container which exploded. Compl.

¶ 22 (“[T]he canister of Chef’s Quality Cooking Spray suddenly and without warning

began spraying its extremely flammable contents . . . causing a flash fire, flames

and/or explosion causing burns and injuries.”). The Court finds that it is clear from

the pleadings that Plaintiff knew that she was injured by a sudden and traumatic

event.

         Moreover, the Court finds that Plaintiff’s discovery rule argument misses the

mark. Notably, as a threshold matter, nowhere in her response does Plaintiff provide

the (presumably much later) date that she learned that her injuries were wrongfully

caused by the Defendants. No matter, because Plaintiff’s position is contrary to

Illinois law. Under Illinois law, “the term ‘wrongfully caused’ does not mean

knowledge of a specific defendant’s negligent conduct” or knowledge of the existence

of the cause of action. Castello v. Kalis, 816 N.E.2d 782, 789 (Ill. App. Ct. 2004)

(emphasis in original). “Rather, ‘wrongfully caused’ refers to the point at which the

injured party acquires sufficient information regarding the injury and its cause to be



                                           8
   Case: 1:20-cv-07065 Document #: 57 Filed: 09/10/21 Page 9 of 29 PageID #:292




put on notice that further inquiry is necessary to determine whether a cause of action

exists.” Sille v. McCann Constr. Specialties Co., 638 N.E. 2d 676, 680 (Ill. App. Ct.

1994). On June 3, 2017, Plaintiff was placed on notice that the injury may have been

wrongfully caused and “she was duty-bound at that time to make inquiry to

determine whether a cause of action existed.” Sille, 638 N.E. 2d at 681.

       Plaintiff did not file suit in Massachusetts until May 28, 2020, more than two

years after the date of the incident and her injuries. See Compl. Therefore, the Court

finds that Counts V and XI are time-barred and accordingly dismisses them.

               B. Breach of the Implied Warranty of Merchantability
                              (Counts I–IV, VII–X)

       In Counts I–IV and VII–X, Plaintiff alleges that Defendants breached the

implied warranty of merchantability under the Uniform Commercial Code (UCC),

MGL Chapter 106, Section 2-314 based on design defect, manufacturing defect, and

failure to warn theories of liability. 3

       Defendants again argue that these claims are barred by Illinois’s two-year

statute of limitations for personal injury actions because Plaintiff’s breach of

warranty claims are predicated on personal injuries. Mot. Dismiss Memo. at 6; see

also 735 ILCS 5/13-202. Pointing to two Illinois cases, Armstrong v. Guigler, 673




3Counts   IV, IX, and X appear in the Complaint under headings that include the words “Strict
Liability.” Compl. ¶¶ 70–79 (“Count IV – Strict Liability – Non-Specific Defect”), 119–43
(“Count IX – Strict Products Liability – Failure to Warn”), 144–53 (“Count X – Strict Liability
– Non-Specific Defect”). Incorrect headings are not fatal to a complaint, and the Court
construes the substance of Counts IV, IX, and X as allegations of breach of the implied
warranty of merchantability. Rabe v. United Air Lines, Inc., 636 F.3d 866, 872 (7th Cir. 2011)
(“A complaint need not identify legal theories, and specifying an incorrect theory is not a fatal
error.”); see also infra Section II.A.
                                               9
  Case: 1:20-cv-07065 Document #: 57 Filed: 09/10/21 Page 10 of 29 PageID #:293




N.E.2d 290, 293 (Ill. 1996) and Pavlik v. Kornhaber, 761 N.E.2d 175 (Ill. App. Ct.

2001), Defendants assert that under Illinois law, the determination of the applicable

statute of limitations is governed by the type of injury at issue. Mot. Dismiss Memo.

at 6. Regardless of how Counts I–IV, VII–X are labeled, Defendants insists that

Plaintiff is alleging the same personal injuries that were alleged in her negligence

counts. Id.; R. 49, Reply at 3. Plaintiff disagrees, arguing that breach of warranty

claims are governed by the UCC in Illinois, and the UCC provides for a four-year

statute of limitations from the date that the cause of action accrued (the date the

product was tendered to the plaintiff). Resp. at 11–13 (citing 810 ILCS 5/2-725).

Plaintiff contends that the determination of the applicable statute of limitations rests

not on her injury but on the nature of Defendants’ liability—here, breach of the UCC’s

implied warranty of merchantability. Resp. at 13. Plaintiff does not address Pavlik

but insists that Defendants misconstrue Armstrong and invites the Court to instead

follow Berry v. G. D. Searle & Co., 309 N.E.2d 550 (Ill. 1974) and Stoltzner v. Am.

Motors Jeep Corp., Inc., 469 N.E.2d 443, 444 (Ill. App. Ct. 1984). Resp. at 12. The

Court analyzes the parties’ cited cases in turn.

      First, in Armstrong, the Illinois Supreme Court found that vendors suing their

real estate broker for failure to disclose all material facts regarding sale of their

property and for failure to act with loyalty and fidelity could not convert a time-

barred breach of fiduciary duty claim into a timely breach of contract claim. 673

N.E.2d at 290, 298. The Illinois Supreme Court found that while isolated allegations

in the complaint spoke in terms of contractual breach, the plaintiffs’ claims were



                                          10
   Case: 1:20-cv-07065 Document #: 57 Filed: 09/10/21 Page 11 of 29 PageID #:294




grounded in tort and were only incidental to a written contract. Id. at 293. The court

explained that “[t]he determination of the applicable statute of limitations is

governed by the type of injury at issue, irrespective of the pleader’s designation of the

nature of the action.” Id. Defendants contend that the Court should rely on Armstrong

and find that Plaintiff’s claims are governed by a two-year statute of limitations

because the claims are based on product liability theories sounded in tort. Plaintiff

insists that Defendants have mischaracterized Armstrong and argue that Armstrong

stood instead for the proposition that “[t]he focus of the inquiry is on the nature of

the liability and not on the nature of the relief sought.” Resp. at 13 (citing Armstrong,

673 N.E.2d at 295). Plaintiff contends, then, that it is not the damages for personal

injuries that matter; rather, the nature of the liability—a breach of implied

warranty—controls. Resp. at 13. In reply, Defendants argue that Plaintiff selectively

quoted from Armstrong without properly applying the holding. Reply at 3–4.

Defendants agree that the “relief sought” (damages for personal injury) is irrelevant

to the analysis and insist that under Armstrong, Plaintiff cannot attempt to recast

her personal injury claims as UCC claims in order to circumvent the statute of

limitations. Id.; see also Pavlik, 761 N.E.2d at 189 (“[C]ourts have been unpersuaded

by plaintiffs’ attempts to designate personal injury torts as contract disputes for the

application of the longer statute of limitations.”) (citing Doerr v. Villate, 220 N.E.2d

767, 769 (Ill. App. Ct. 1966)).

      In Pavlik, the Illinois Appellate Court, relying on Armstrong, found that the

plaintiff’s fraud claim was time-barred. 761 N.E.2d at 189. In that case, the plaintiff-



                                           11
  Case: 1:20-cv-07065 Document #: 57 Filed: 09/10/21 Page 12 of 29 PageID #:295




therapist brought suit against her employer, asserting negligence and fraud claims.

Id. at 178. The employer had misrepresented his credentials, and the plaintiff claimed

that she would not have sought an employment or counseling relationship with him

had she known he was not a licensed clinical psychologist. Id. at 188–89. The plaintiff

argued that the trial court improperly dismissed her fraud count, because fraud

claims are controlled by a residual five-year statute of limitations, and she had filed

that claim within five years of the injury. Id. at 189. Pointing to Armstrong, the

Illinois Appellate Court upheld the trial court’s dismissal of the fraud count,

explaining that “[a]lthough count III is styled as a fraud claim, plaintiff alleges the

same personal injuries alleged in her negligence count—a count which she admits is

governed by section 13–202. We therefore feel bound to follow Armstrong’s reasoning

and conclude that plaintiff’s fraud count is controlled by the statute of limitations for

personal injuries and not the residual statute applicable generally to fraud claims.”

Id. Here, Defendants insist that, like in Armstrong and Pavlik, the statute of

limitations for personal injury applies to Counts I–IV and VII–X because those breach

of warranty claims allege the same personal injuries as Plaintiff’s negligence counts.

Mot. Dismiss Memo. at 6.

      As noted above, Plaintiff does not address Pavlik, and instead asks the Court

to rely on Berry (and the succeeding Stoltzner). Resp. at 12–13. Unlike Defendants’

cited cases, in Berry, a 1974 Illinois Supreme Court case, the court specifically dealt

with this statute of limitations question as it relates to a UCC claim. 309 N.E.2d at

554. The Berry plaintiff ingested an oral contraceptive manufactured by the



                                           12
  Case: 1:20-cv-07065 Document #: 57 Filed: 09/10/21 Page 13 of 29 PageID #:296




defendant that caused a stroke and permanent paralysis. Id. at 552. The plaintiff

filed suit against the defendant more than two years after the date she was injured,

asserting claims for breach of an implied warranty of the fitness of the product for a

particular purpose under Section 2-315 of the UCC and strict liability. Id. The issue

before the Illinois Supreme Court was whether the four-year statute of limitations

prescribed in 2-725 of the UCC governed an action for personal injuries allegedly

arising from a breach of implied warranty. Id. The court began its analysis by noting

that prior to the adoption of the UCC, Illinois applied the general two-year statute of

limitations for personal injuries whether the action was premised on tort or implied

warranty. Id. at 553. But, applying principles of statutory construction, the court

found that the UCC revealed a “legislative intent to create a statutory cause of action

for breach of implied warranty to afford consumer protection to those who sustain

personal injuries from product deficiencies.” Id. at 553. Accordingly, the court held

that “section 2-725(1) sets forth the appropriate limitation period for personal injury

actions predicated upon a breach-of-implied-warranty theory under the Code.” Id. at

554.

       Stoltzner, an Illinois Appellate Court case that dealt with a suit against a

vehicle manufacturer for personal injuries sustained when the vehicle rolled over,

reiterated this same Berry principle ten years later and found that Section 2-725 of

the UCC, or 810 ILCS 5/2-725, “governs personal injury actions based on breach of

warranty, and represents a substantial extension of the filing period for such actions,

hence the provision should be construed literally.” 469 N.E.2d at 444.



                                          13
  Case: 1:20-cv-07065 Document #: 57 Filed: 09/10/21 Page 14 of 29 PageID #:297




      Defendants concede that Berry, at least on its face, appears to control here.

Reply at 4. Berry permitted a breach of warranty claim, as is asserted in Counts I–IV

and VII–X here, to proceed under a four-year statute of limitations notwithstanding

the fact that the plaintiff was fundamentally alleging personal injury. 309 N.E.2d at

554. However, Defendants argue that Berry is ultimately inapplicable for three

reasons. Reply at 4. First, Defendants contend that Berry predated Armstrong by

more than four decades. Id. That is certainly true, but more importantly, Defendants

have not cited, nor is the Court aware of, any case overruling Berry. See generally

Reply. As far as this Court can discern, Berry remains good law. Indeed, the Court

has identified one Illinois Appellate Court case—Sille v. McCann Construction

Specialties Company—that relied on Berry 20 years later and that also still remains

good law. 638 N.E. 2d at 681. The court in Sille explained:

      In Berry v. G.D. Searle & Co. (1974), 56 Ill.2d 548, 309 N.E.2d 550, our
      Illinois Supreme Court specifically held that the four-year statute of
      limitation provided by section 2–725(1) of the UCC applied to actions for
      personal injury predicated upon the theory of breach of implied
      warranty under the Code. . . . In his complaint against McCann, Sille
      alleged a breach of the implied warranty of fitness for a particular
      purpose pursuant to section 2–315 of the UCC . . ., as well as a breach
      of the implied warranty of merchantability pursuant to section 2–314 of
      the UCC. . . . Sille filed suit on July 22, 1992, less than four years from
      the date upon which the cause of action accrued. Consequently, counts
      III and IV of Sille’s complaint against McCann alleging breach of
      warranty were timely filed and the trial court improperly dismissed
      these counts.

638 N.E. 2d at 681. As such, the Court is unpersuaded by Defendants’ “old case”

argument.




                                          14
   Case: 1:20-cv-07065 Document #: 57 Filed: 09/10/21 Page 15 of 29 PageID #:298




      Second, Defendants maintain that Berry is inapplicable because Berry noted

the differences between implied warranty and strict liability claims predicated on

personal injuries and found that they warranted separate statutes of limitations.

Reply at 4 (citing 309 N.E.2d at 553–54). True, the court in Berry found that the four-

year statute of limitations does not apply to strict liability actions for personal injury

in Illinois. 309 N.E.2d at 553–54. That distinction, however, does nothing to advance

Defendants’ argument, as Plaintiff asserts claims here for breach of the implied

warranty of merchantability and not strict liability. Berry is clear that the four-year

statute of limitations applies to personal injury actions predicated upon a breach of

warranty theory under the UCC. 309 N.E.2d at 553. Again, the Court is unpersuaded

by Defendants’ attempt to distinguish Berry.

      Third, Defendants insist that Massachusetts law compels a different result

than the result in Berry because the warranty claim under Massachusetts law is

essentially a product liability claim and the two-year statute of limitations applies.

Reply at 4–5. This argument is a non-starter, as Defendants argued in their opening

motion that a federal court sitting in diversity applies the procedural rules of the

state in which it sits. Mot. Dismiss Memo. at 5. Defendants cannot pivot now and

argue that the Court should look to Massachusetts law in deciding the application of

a procedural rule.

      The Court agrees with Plaintiff that Berry controls with respect to these

claims. Based on the foregoing, and because Defendants do not contest that the

Cooking Spray was tendered to Plaintiff within four years of the filing of the



                                           15
  Case: 1:20-cv-07065 Document #: 57 Filed: 09/10/21 Page 16 of 29 PageID #:299




Complaint, the Court finds that Plaintiff’s claims for breach of the implied warranty

of merchantability are not obviously time barred. The Court accordingly denies

Defendants’ motion to dismiss based on a statute of limitations defense with respect

to Counts I–IV and VII–X.

      C. Unfair and Deceptive Practices in Violation of MGL Chapter 93A
                              (Counts VI and XII)

      Finally, in Counts VI and XII, Plaintiff claims that Defendants violated

Chapter 93A, Section 2(a) of the MGL, which declares unlawful unfair or deceptive

acts or practices in the conduct of any trade or commerce. Compl. ¶¶ 94, 170; see also

G. L. c. 93, § 2(a). Defendants again argue that the two-year statute of limitations for

personal injury claims in Illinois governs because personal injuries underlie the MGL

claims. Mot. Dismiss Memo. at 7; see generally 735 ILCS 5/13-202.

      Plaintiff disagrees, contending that the four-year limitation period provided in

Chapter 260, Section 5A of the MGL should apply to the Chapter 93A claims here.

See G. L. c. 260, § 5A (“Actions arising on account of violations of any law intended

for the protection of consumers, including but not limited to the following: [listing a

dozen consumer protection provisions, including Chapter 93A] brought by any person,

including the attorney general shall be commenced only within four years next after

the cause of action accrues.”). Plaintiff contends that the four-year requirement is a

substantive time limitation rather than a procedural one, and as such, this Court,

which sits in diversity, should apply the Massachusetts substantive law. Resp. at 13.

Alternatively, Plaintiff argues that, should the Court find that Illinois law does

govern, Chapter 93A is concerned with more than just personal injury and instead

                                          16
   Case: 1:20-cv-07065 Document #: 57 Filed: 09/10/21 Page 17 of 29 PageID #:300




provides wide protections against deceptive practices. Id. at 14. As such, the “nature

of the liability” is a statutory claim governed by the five-year statute of limitations

for “all civil actions not otherwise provided for.” Id. (citing 735 ILCS 5/13-205). The

Court takes each of Plaintiff’s arguments and Defendants’ responses in turn.

      Plaintiff is correct that the Court should apply a foreign time limitation (over

the relevant Illinois statute of limitations) when a cause of action is based on a foreign

statute that (i) provides a right that did not exist at common law and (ii) contains a

time period during which the claim can be brought, such that the time limitation is

substantive rather than procedural. See Smith v. Toman, 14 N.E.2d 478, 481 (Ill.

1938) (“[W]here the statute creates a right that did not exist at common law and

restricts the time within which the right may be availed of, or otherwise imposes

conditions, such statute is not a statute of limitation[,] but the time element is an

integral part of the enactment.”). Plaintiff insists that the four-year limitation period

should apply here because Chapter 93A is a foreign statute that (i) creates new

substantive rights that are not dependent on traditional tort or contract law concepts

and (ii) is governed by its own statute of limitations (G. L. c. 260, § 5A). Resp. at 13–

14 (citing Kattar v. Demoulas, 739 N.E.2d 246, 257 (Mass. 2000) (Chapter 93A

“creates new substantive rights and provides new procedural devices” that is “not

dependent on traditional tort or contract law concepts” and “mak[es] conduct

unlawful which was not unlawful under the common law or any prior statute.”)

(internal citations and quotations omitted)).




                                           17
  Case: 1:20-cv-07065 Document #: 57 Filed: 09/10/21 Page 18 of 29 PageID #:301




      Defendants concede that the four-year limitation period would apply if the

statute was deemed substantive rather than procedural, because the statute’s time

restriction would be considered a condition of liability rather than a time bar on

bringing a claim. Reply at 5. Defendants assert, however, that Plaintiff’s Chapter 93A

claims do not create a new substantive right, as she insists, as Plaintiff herself

conceded that the Chapter 93A claims were coextensive with her common law

warranty claims. Id. (citing Resp. at 10–11 (explaining that a breach of warranty

constitutes a violation of Chapter 93A and because she has stated breach of warranty

claims, she has necessarily sufficiently stated her claims under Chapter 93A)). The

Court agrees with Defendants that that Chapter 93A does not create a new right that

is relevant to the claims here. See Reply at 5.

      Defendants also contend that the four-year statute of limitations provision is

not an “integral part, or any part, of her claim under ch. 93A.” Reply at 5. Defendants

point out that the Chapter 260, Section 5A time limitation provision applies to at

least 12 consumer protection statutes other than Chapter 93A. Id. Smith, cited by

Defendants, makes clear that the substantive exception to the general rule that

Illinois statutes of limitations govern diversity actions was intended to apply to

foreign statutes that have unique restrictions such that the time limitation is an

integral part of the statute. 14 N.E.2d at 481. Smith found that Section 1 of the

Judgments Act, which provided that, “[A] judgment of a court of record shall be a lien

on the real estate of the person against whom it is obtained, . . . from the time the

same is rendered or revived, for the period of seven years,” created a substantive right



                                          18
  Case: 1:20-cv-07065 Document #: 57 Filed: 09/10/21 Page 19 of 29 PageID #:302




unknown to common law and the claim’s timing element was “an element of the right

so created.” Id. Plaintiff does not attempt to distinguish Smith and does not proffer

any of her own case law on this “integral part” issue. See generally Resp. 13–14. No

matter, as the Court agrees with Defendants here too. The Court is unconvinced that

the four-year time limitation is integral to Chapter 93A’s unfair or deceptive practices

statute, as was the case with the Judgments Act in Smith. Deciding that the time

limitation provided for in Chapter 260, Section 5A is not substantive, the Court finds

that it does not govern Plaintiff’s MGL claims.

      The Court is also not persuaded by Plaintiff’s argument in the alternative—

that Illinois’s general five-year statute of limitations for “all civil actions not

otherwise provided for” should apply, because the MGL claims cover more than just

personal injury, namely deceptive practices. Resp. at 14. Plaintiff fails to proffer any

authority to support this contention.

      Having determined, then, that the Massachusetts four-year statute of

limitations does not apply, and the Illinois general five-year statute of limitations

does not apply, the question remains, what statute of limitations does apply to

Plaintiff’s MGL claims? The Court disagrees with Defendants that the Illinois two-

year statute for personal injury claims applies; after all, Defendants themselves

admit that Plaintiff’s Chapter 93A claims are grounded in common law warranty

claims. Reply at 5. Neither party has presented the Court with a case that prescribes

the applicable statute of limitations for a statutory unfair and deceptive practices

claim that is grounded in breach of warranty. No matter, as the Court need not make



                                          19
   Case: 1:20-cv-07065 Document #: 57 Filed: 09/10/21 Page 20 of 29 PageID #:303




that finding now. A court can only dismiss a claim at the 12(b)(6) stage on a statute

of limitations defense if the claim is “obviously time-barred.” Chapman, 2008 WL

2557465, at *1. It is not obvious to the Court that Plaintiff’s chapter 93A claims are

time-barred. The Court accordingly denies Defendants’ motion to dismiss on a statute

of limitations defense with respect to Counts VI and XII, in addition to Counts I–IV

and VII–X.

      Having dealt with the statute of limitations arguments, the Court now turns

to Defendants’ arguments concerning failure to state a claim.

                            II.   Failure to State a Claim

      Defendants argue that all claims—with the exception of Plaintiff’s claims for

breach of implied warranty of merchantability on the basis of manufacturing defects

(Counts II and VIII)—fail to state a claim. Mot. Dismiss Memo. at 3–4. The Court

examines the allegations of Plaintiff’s remaining claims in turn. 4

      As a threshold matter, while Illinois law governs the issue of statute of

limitations, which is procedural (see supra, Section I), Massachusetts law otherwise

applies to the substance of Plaintiff’s claims. Indeed, under Illinois law, “the place of

injury controls [the substantive law applied] unless Illinois has a more significant

relationship with the occurrence and with the parties.” Townsend v. Sears, Roebuck

& Co., 879 N.E.2d 893, 902–04 (Ill. 2007); see also Zurbriggen v. Twin Hill Acquisition

Co., Inc., 338 F. Supp. 3d 875, 883 (N.D. Ill. 2018). The Court finds that the injury


4Because the Court has already dismissed Counts V and XI, Plaintiff’s negligence claims, on
statute of limitations (see supra, Section I), the Court need not address Defendants’
arguments as to the failure to state a claim with respect to those counts in this Opinion.


                                            20
   Case: 1:20-cv-07065 Document #: 57 Filed: 09/10/21 Page 21 of 29 PageID #:304




here occurred in Massachusetts, and no party argues that Illinois has a “more

significant relationship” with the incident such that its substantive law should apply.

As such, Massachusetts law governs the Court’s analysis as to Defendants’ contention

that Plaintiff fails to state a claim.

             A. Breach of the Implied Warranty of Merchantability
                              (Counts I–IV, VII–X)

       In Counts I–IV, VII–X, Plaintiff asserts claims for breach of the implied

warranty of merchantability based on design, failure to warn, and non-specific

defects. Compl. ¶¶ 24–79, 98–153. 5 “In Massachusetts, the manufacturer is presumed

to know the nature and quality of his product.” White v. W.W. Grainger Co., 1988 WL

290663, at *4 (D. Mass. Feb. 16, 1988). The implied warranty of merchantability

requires that products must be “fit for the ordinary purposes for which [they] are

used” and must “conform to the promises or affirmations of fact made on the container

or label if any.” MGL ch. 106, §§ 2-314(2)(c), (f). To survive a motion to dismiss:

       [T]he plaintiff must allege sufficient facts to demonstrate that the
       defendants manufactured or sold the product, the product was
       unreasonably dangerous or unsuited for ordinary use at the time it left
       the defendants’ hands because of the defect, the plaintiff was using the
       product in an intended or reasonably foreseeable manner when she was
       injured, and the product’s defect was a legal cause of the plaintiff’s
       injury.

Varney v. R.J. Reynolds Tobacco Co., 118 F. Supp. 2d 63, 69 (D. Mass. 2000). A

product may be unmerchantable because of a manufacturing defect, a design defect,


5Plaintiffalso asserts claims for breach of the implied warranty of merchantability based on
manufacturing defects in Counts II and VIII. See Compl. Defendants concede that Counts II
and VIII adequately state claims for breach of the implied warranty of merchantability
predicated on manufacturing defects and do not challenge those claims on a failure to state
a claim basis. Mot. Dismiss Memo. at 10.
                                            21
  Case: 1:20-cv-07065 Document #: 57 Filed: 09/10/21 Page 22 of 29 PageID #:305




or failure to warn of the product’s foreseeable harms. Evans v. Lorillard Tobacco Co.,

990 N.E.2d 997, 1010 (Mass. 2013). The Court addresses each theory of liability

underlying the warranty claims in turn.

                      i. Design Defect (Counts I and VII)

      In Counts I and VII, Plaintiff asserts a breach of the implied warranty of

merchantability predicated on design defects. Compl. ¶¶ 24–37, 98–111. Defendants

argue that Plaintiff fails to plausibly allege that any specific design feature of the

Cooking Spray was the legal cause of her injury. Mot. Dismiss Memo. at 11. In fact,

Defendants assert that Plaintiff’s allegations appear to be more consistent with a

manufacturing defect-based theory than a design defect theory. Id. (“The only

plausible inference from these allegations is that if the can had been manufactured

according to its ‘specifications and tolerance,’ the incident would not have occurred.

This is a manufacturing-defect-based theory, not one based on design defect.”)

(internal citations omitted). Because design defects and manufacturing defects are

“classically inconsistent claims, requiring alternative facts,” Defendants argue that

Counts I and VII must fail. Id. at 11–12 (citing Brown v. Husky Injection Molding

Sys., Inc., 751 F. Supp. 2d 298, 303 (D. Mass. 2010)).

      Plaintiff responds that she adequately pleads a design defect cause of action.

Resp. at 3. The Court agrees. In her Complaint, Plaintiff alleges that the Cooking

Spray contained “vents, metal thickness and other design features that made the

cannister [sic] capable of releasing its contents under conditions which other can

designs do not, including at lower temperatures and pressures.” See Compl. ¶¶ 28(a)–



                                          22
   Case: 1:20-cv-07065 Document #: 57 Filed: 09/10/21 Page 23 of 29 PageID #:306




(d), (f), (i), 102(a)–(d), (f), (i) (emphasis added). Plaintiff also alleges that the Cooking

Spray can contained flammable and dangerous propellants that posed an

unreasonable and unnecessary danger compared to other propellants. Compl.

¶¶ 28(e), 102(e) (emphasis added). Further, Plaintiff alleges that these design defects

caused the can to explode and release its flammable contents while she was using the

can in a reasonable and foreseeable manner, causing her severe burns and injuries.

Compl. ¶¶ 20–22, 33, 37, 103, 111. The Court finds that these allegations plausibly

state claims for breach of the implied warranty of merchantability based on a design

defect theory. Defendants’ motion to dismiss is denied on this basis.

                     ii. Failure to Warn (Counts III and IX)

       In Counts III and IX, Plaintiff asserts a breach of the implied warranty of

merchantability predicated on a failure to warn. Compl. ¶¶ 45–79, 119–43. “[A]

manufacturer of a product has a duty to warn foreseeable users of dangers in the use

of that product of which the manufacturer knows or reasonably should know.”

Genereux v. Am. Beryllia Corp., 577 F.3d 350, 363–64 (1st Cir. 2009) (citing Bavuso

v. Caterpillar Indus., 563 N.E.2d 198, 201 (Mass. 1990)). Defendants argue that the

failure to warn claims should be dismissed because Plaintiff has not alleged that

Defendants knew or reasonably should have known of the dangers posed by the can

of Cooking Spray. Mot. Dismiss Memo. at 12. Defendants further argue that she has

not identified the existing warnings on the can or how they were inadequate. Id. at

13 (citing Wajda v. R.J. Reynolds Tobacco Co., 103 F. Supp. 2d 29, 33 (D. Mass. 2000)

(“[P]leadings must do more than vaguely assert that the defendants generally failed



                                             23
  Case: 1:20-cv-07065 Document #: 57 Filed: 09/10/21 Page 24 of 29 PageID #:307




to warn people.”); A.G. ex rel. Maddox, 732 F.3d 77, 81 (1st Cir. 2013)). Defendants

also alternatively argue that Count IX must fail outright because the count is titled,

“Strict Products Liability – Failure to Warn,” which is not an actionable claim under

Massachusetts law. Id.

      In response, Plaintiff insists that she does allege Defendants’ knowledge or

reasonable knowledge of the dangers posed by the Cooking Spray can. Resp. at 6.

Plaintiff specifically notes that she “alleges that the Defendants were ‘aware’ of the

Cooking Spray releasing its contents at lower temperatures and lower pressures than

other cooking spray cans.” Id.; see also Compl. ¶¶ 57 (“CONAGRA FOODS, INC. and

CONAGRA BRANDS, INC. were aware of DOT-2Q vented cooking spray containers

releasing their contents at lower temperatures than is allowed by the manufacturing

specifications and tolerances.”), 58–60, 62, 131–134. Indeed, Plaintiff further alleges

that at all relevant times, Defendants knew or reasonably knew the dangerous

propensities of the can because they designed, manufactured, filled, tested, labeled,

marketed, promoted, supplied, distributed, and/or sold the Cooking Spray cans.

Compl. ¶¶ 55, 129. She alleges that Defendants knew the distance from a heat source

from which the can could safely be placed without risk of releasing its contents. Resp.

at 6; see Compl. ¶¶ 61, 135. She claims that Defendants and the Cooking Spray

instructions fail to inform Plaintiff about this information and “how to safely store

and use the Cooking Spray to avoid the risk of the can releasing its contents or

causing a fire.” Resp. at 6; see Compl. ¶¶ 56, 130. And she alleges that she followed




                                          24
   Case: 1:20-cv-07065 Document #: 57 Filed: 09/10/21 Page 25 of 29 PageID #:308




the can’s instructions, and had additional instruction been given, the explosion could

have been avoided. Resp. at 6; see Compl. ¶¶ 64, 66, 138, 140.

      Plaintiff argues, and the Court agrees, that Defendants’ cited case, Wajda v.

R.J. Reynolds Tobacco Co., is distinguishable because the complaint in that case

failed to articulate any facts identifying the information about which the defendants

failed to warn. Wajda, 103 F.Supp.2d at 33. Further, the portion of Wajda cited by

Defendants was pled under the higher standard of Federal Rule of Civil Procedure 9.

Id. Complaints pled under Rule 8(a)(2) need not do more than narrate a plausible

claim for relief. Morrison v. YTB Int’l, Inc., 649 F.3d 533, 538 (7th Cir. 2011). The

Court finds that Plaintiff has done so here.

      As for Defendants’ argument regarding the “Strict Products Liability – Failure

to Warn” heading (see Mot. Dismiss Memo. at 13), the Court notes again that incorrect

headings are not fatal to a complaint. Rabe, 636 F.3d at 872 (“A complaint need not

identify legal theories, and specifying an incorrect theory is not a fatal error.”). The

substance of the allegations under Count IX mirror those of Count III. All in all,

Counts III and IX adequately state claims for breach of the implied warranty of

merchantability based on a failure to warn. Defendants’ motion to dismiss is denied

on this basis.

                  iii. Non-Specific Defect (Counts IV and X)

      In Counts IV and X, Plaintiff alleges breach of the implied warranty of

merchantability based on a non-specific defect. Compl. ¶¶ 70–79, 144–53. Defendants

argue that there is no such cause of action in Massachusetts. Mot. Dismiss Memo. at



                                          25
  Case: 1:20-cv-07065 Document #: 57 Filed: 09/10/21 Page 26 of 29 PageID #:309




14 (citing Frady v. C. R. Bard, Inc., 2020 WL 2079511, at *6 (D. Mass. Apr. 30, 2020)

(“Strict liability for defective products is not a viable cause of action in

Massachusetts.”)). Plaintiff retorts that an incorrect heading is not fatal to a claim.

Resp. at 9 (citing Rabe, 636 F.3d at 872). True, incorrect headings are not fatal, but

Counts IV and X still must state actionable claims.

         Plaintiff insists that “non-specific defect” is a cognizable claim under

Massachusetts law. Resp. at 9. Plaintiff contends that under Massachusetts law, a

plaintiff is not required to prove a specific defect to prevail on a breach of warranty

claim, and she can prove her case through inference and circumstantial evidence.

Resp. at 9. Plaintiff contends that to proceed on a non-specific defect claim, the

plaintiff must show only (i) that the product malfunctioned and (ii) the absence of

normal use or other reasonable secondary cause that would absolve the defendants;

Plaintiff insists she has done so here. Resp. at 9 (citing White, 1988 WL 290663, at

*1–2).

         In reply, Defendants argue that the “non-specific defect” concept found in

White refers only to an evidentiary standard by which a plaintiff may support a

breach of implied warranty claim at a later stage of litigation. Reply at 9. The Court

agrees. White simply discusses the standard for proving manufacturing and design

defects as subsequent evidentiary stages of litigation; it does not purport to delineate

a separate cause of action for “non-specific defects.” 1988 WL 290663, at *1–2. The

Court is unaware of any authority supporting the existence of a “non-specific defect”




                                          26
   Case: 1:20-cv-07065 Document #: 57 Filed: 09/10/21 Page 27 of 29 PageID #:310




cause of action. 6 The Court finds that Plaintiff has failed to state a claim with respect

to Counts IV and X and grants Defendants’ motion to dismiss on that basis.

       B. Unfair and Deceptive Practices in Violation of MGL Chapter 93A
                               (Counts VI and XII)

       Finally, the Court turns to the allegations in Plaintiff’s MGL counts. In Counts

VI and XII, Plaintiff asserts a claim for Unfair and Deceptive Practices under MGL

Chapter 93A. Compl. ¶¶ 94–97, 170–73. Chapter 93A, Section 2 “makes unlawful any

‘unfair or deceptive acts or practices in the conduct of any trade or commerce.’” Com.

v. Bragel, 2013 WL 7855997, at *2 (Mass. Super. Dec. 4, 2013). Under 940 Code Mass.

Regs. § 3.16(3), a practice may be unfair or deceptive under Chapter 93A if “[i]t fails

to comply with existing statutes, rules, regulations or laws, meant for the protection

of the public’s health, safety, or welfare.” Bragel, 2013 WL 7855997, at *2. “If any

person invades a consumer’s legally protected interests, and if that invasion causes

the consumer a loss—whether that loss be economic or noneconomic—the consumer

is entitled to redress under our consumer protection statute. A consumer is not,

however,     entitled   to   redress    under       G.L.   c.   93A,   where    no   loss   has

occurred.” Hershenow v. Enterprise Rent–A–Car Co. of Boston, 840 N.E.2d 526, 535

(Mass. 2006). A loss need not be established in terms of quantifiable damages;

however, a consumer must prove causation— “that the defendant’s unfair or




6“Itis not the role of this court to research and construct the legal arguments open to parties,
especially when they are represented by counsel.” Vertex refining, NV, LLC v. Nat’l Union
Fire Ins. Co. of Pittsburgh, 374 F. Supp. 3d 754, 765 (N.D. Ill. 2019) (citing Doherty v. City of
Chicago, 75 F.3d 318, 324 (7th Cir. 1996), amended (Mar. 28, 1996)).
                                               27
  Case: 1:20-cv-07065 Document #: 57 Filed: 09/10/21 Page 28 of 29 PageID #:311




deceptive act caused an adverse consequence or loss.” Rhodes v. AIG Domestic

Claims, Inc., 961 N.E.2d 1067, 1076 (Mass. 2012).

      Defendants move to dismiss these four-paragraph-long counts, arguing that

they are fatally conclusory. Mot. Dismiss Memo. at 14. Specifically, Defendants

contend that Plaintiff fails to plead the baseline—that any specific statements or

omissions on the packaging constituted unfair or deceptive acts. Id.

      Plaintiff insists that she has sufficiently stated a cause of action, as the

Complaint specifically claims that the MGL statutory counts are based on

Defendants’ “wrongful acts and omissions” that were alleged in the preceding

negligence and breach of warranty counts. Resp. at 11.

      The Court finds that cursory references to “wrongful acts and omissions” is not

enough to state a claim here. Plaintiff has not alleged that Defendants engaged in a

trade or commerce; made an unfair or deceptive statement; that any such statement

failed to comply with existing statutes or regulations meant to protect the public’s

health and safety; or that Plaintiff suffered some kind of loss. See, e.g., Bragel, 2013

WL 7855997, at *2 (dismissing the plaintiff’s Chapter 93A claim on a motion to

dismiss, because while the plaintiff had sufficiently alleged that the defendants

engaged in a trade or commerce, made a deceptive statement, and the statement

failed to comply with existing rules and regulations concerning public safety, the

plaintiff had failed to sufficiently allege a loss). The Court accordingly grants

Defendants’ motion to dismiss on that basis and dismisses Counts VI and XII.




                                          28
  Case: 1:20-cv-07065 Document #: 57 Filed: 09/10/21 Page 29 of 29 PageID #:312




                                    Conclusion

      For the foregoing reasons, Defendants’ motion to dismiss [44] is granted in part

and denied in part. Defendants’ motion to dismiss as to Counts IV–VI and X–XII is

granted. Counts V and XI are dismissed with prejudice. See, e.g., Brown v. City of

Chicago Sch. Dist. 299, 2010 WL 1948190, at *1 (N.D. Ill. May 11, 2010) (dismissing

with prejudice a claim time-barred by the applicable Illinois statute of limitations).

Counts IV and X are also dismissed with prejudice. See, e.g., Sandee’s Catering v. Agri

Stats, Inc., 2020 WL 6273477, at *10 (N.D. Ill. Oct. 26, 2020) (dismissing with

prejudice a claim that was non-actionable under Arkansas law). Counts VI and XII

are dismissed without prejudice. Should Plaintiff wish to file an Amended Complaint

consistent with this Opinion, she must do so on or before October 1, 2021. Defendants’

motion to dismiss as to Counts I–III and VII–IX is denied.




Dated: September 10, 2021



                                               United States District Judge
                                               Franklin U. Valderrama




                                          29
